Citation Nr: 0024815	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of an excision of histiocytoma on the right hip, to 
include a scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty from June 1952 to May 
1956, from August 1960 to September 1964, and from December 
1964 to January 1977.  

The appeal arises from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board of Veterans' Appeals (BVA or Board) notes that 
during the pendency of this appeal, the veteran filed a May 
1999 claim, in part, for entitlement to service connection 
for various disorders including damage to the spinal column.   
Earlier, in a February 1993 rating decision, the RO had 
denied service connection for a back disorder.  Although a 
January 2000 rating decision denied service connection for 
the other disorders, the RO neither considered nor discussed 
the issue of whether the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for a back disorder.  Since this issue has not been prepared 
for appellate review, it is referred to the RO for 
appropriate action.   


REMAND

The veteran claims that he has suffered an increase in the 
severity of his right hip disability.  In his notice of 
disagreement, the veteran specifically indicated that a 
higher rating is warranted due not just to the scar, but also 
due to muscle involvement beneath the scar from surgical 
intervention.  Initially, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded, where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

Additional development by the RO and consideration of the 
additional contentions raised on appeal is required.  In this 
regard, the Board notes that the veteran reported that he was 
hospitalized in a Navy hospital for several months in 1957 
after removal of a mole on his right buttock just above the 
trochanter of the right hip because the wound became infected 
and would not close.  The veteran's separation physical from 
the Navy was silent for any related problem.  In an August 
1957 rating decision, the RO granted service connection for a 
slight scar on the right hip and assigned a noncompensable 
evaluation, effective May 1957. 

Following a denial for an increased evaluation for failure to 
prosecute in January 1990, the RO, in a January 1993 rating 
decision, recharacterized the veteran's disability as a right 
hip scar, residual of excision of histiocytoma, and assigned 
a 10 percent evaluation, which has remained unchanged since 
then.  That decision was based on an October 1991 VA 
examination, which indicated that the veteran complained of a 
constant ache in the right gluteal area where the scar was 
depressed.  The present appeal stems from a claim for 
increase submitted in April 1998.

Private medical reports from April to December of 1998 note 
that the veteran complained of generalized weakness, pain, 
discomfort, and intermittent numbness in both lower 
extremities distally, with the right side affected more than 
the left, following non-service-connected peripheral vascular 
surgery in 1995.  He subsequently was hospitalized and 
underwent a right femoropopliteal bypass and a balloon 
angioplasty in June 1998 for a non-service-connected 
disorder. 

Most of the private treatment reports show no indication that 
the veteran was seen for right hip scar pain or that his 
right side weakness was related to his service-connected 
right hip scar.  However, due to low back pain and right hip 
pain, in August 1998 the veteran underwent an operative 
aortogram and bilateral lower extremity arteriogram, which 
were followed by a magnetic resonance imaging (MRI) and a 
bone scan.  The MRI of the right hip was unremarkable.  The 
bone scan revealed a subtle area of increased early uptake of 
radionuclide within the visualized bony structures overlying 
the soft tissues of the right hip region.  The impression was 
uptake within the soft tissues on the right, which might 
correlate with the veteran's recent surgery, otherwise 
unremarkable.  Spinal X-rays, on the other hand, showed some 
degenerative joint disease in the lumbar and cervical spine.  
A private physician concluded, after discussions with several 
doctors, that the veteran might have to accept the amount of 
discomfort in his hip and live with it, as there might be 
nothing else that could be done.

VA outpatient treatment reports from September of 1998 to 
March of 1999 note that the veteran indicated that his right 
hip pain began after his surgery on his left hip in 1995.

However, a November 1998 VA examination report shows that the 
veteran had a midline scar from the chest and abdomen and a 
surgical scar of the right femoral area, as well as a healed 
scar of the right hip that showed no evidence of erythema, 
drainage, or purulence.  The veteran did have indentation of 
the right hip due to subcutaneous and muscle loss during 
surgery to the right hip.  He also had tenderness with 
internal and external rotation of the hip, decreased range of 
motion due to pain (extension of the hip to 30 degrees with 
pain and flexion to 80 degrees also with discomfort), right 
pain with ambulation and right hip instability, and 
diminished pinprick sensation.  X-rays of right hip and 
lumbar spine were unremarkable.  The impression was healed 
scar secondary to excision of histiocytoma with residual pain 
with ambulation.  The examiner did not distinguish between 
the veteran's 1957 excision of histiocytoma on his right hip 
and his subsequent surgeries in 1995 on his left hip and in 
1998 on his right hip.

In a February 1999 addendum, the diagnosis was unstable right 
hip joint secondary to previous chronic infection, 
histiocytoma, and surgical intervention.  Which surgical 
intervention does not appear to be specified, however.  The 
VA examiner noted that the veteran had residual pain and 
unsteady gait secondary to subcutaneous scar around the left 
hip.  The examiner related the decreased range of motion (of 
unspecified hip) to chronic infection of the surgical site 
with resection of surrounding muscles, and related diminished 
pinprick sensation to superficial cutaneous nerve damage 
related to surgery (unspecified) and infection.  The examiner 
further opined that the veteran's ataxic gait was secondary 
to localized chronic process to the right hip and not due to 
a centralized neurologic process.

The record shows conflicting opinions with regard to the 
veteran's right hip symptomatology, especially the February 
1999 addendum which refers to the "left hip" and surgical 
intervention.  The Board notes that the veteran has undergone 
various surgical procedures - in 1957 (for service-connected 
disability), and 1995 and 1998 (for non-service-connected 
disability).  The February 1999 addendum also addresses 
additional symptomatology for which service connection has 
not been established, including right hip tenderness, 
limitation of motion, instability, and decreased sensation.  
In view of this evidence, the Board believes that additional 
development to clarify the nature of the veteran's disorders 
is necessary; that is, in order to differentiate 
symptomatology associated with the veteran's service-
connected post-operative residuals of an excision of 
histiocytoma on the right hip, to include a scar, from other 
non-service-connected disorders.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:
1.  Any VA medical records (not already 
of record) documenting treatment for any 
right hip symptomatology should be 
associated with the claims file.

2.  The veteran should be afforded VA 
examinations as necessary to ascertain 
the nature and extent of the 
manifestations of the veteran's right hip 
disability, and to associate with, or 
dissociate from, his service-connected 
disability (post-operative residuals of 
an excision of histiocytoma on the right 
hip, to include a scar) any pain or 
tenderness, limitation of motion, 
instability, and any neurological 
(decreased sensation), joint, and 
muscular effects.  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file 
and a copy of this REMAND for review.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be accomplished.  
The examiner(s) should not be the same as 
the one who provided the February 1999 
opinion.  

The examiner is requested to offer the 
following medical opinions: 1) whether 
the veteran's right hip symptomatology 
(pain or tenderness, limitation of 
motion, instability, and any neurological 
(decreased sensation), joint, and 
muscular effects) stems from the 1957 
surgery (excision of histiocytoma) or 
from later surgeries in 1995 (peripheral 
vascular) and 1998 (right femoropopliteal 
bypass and a balloon angioplasty) or has 
another other etiology; and 2) whether 
the veteran's right hip symptomatology 
(pain or tenderness, limitation of 
motion, instability, and any neurological 
(decreased sensation), joint, and 
muscular effects) is related to the 
veteran's non-service-connected 
degenerative joint disease of the 
cervical and/or lumbar spine.  

The examiner, to the extent possible 
without resorting to speculation, should 
differentiate between the symptoms and 
effects from the various surgeries and 
the veteran's degenerative joint disease 
of the cervical and/or lumbar spine.  All 
examination findings should be reported 
to allow for evaluation under all 
applicable diagnostic criteria.  The 
examiner(s) should include the rationale 
on which all opinions are based.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instructions.  If the 
report is inadequate, it should be 
returned to the examiner(s) for 
completion.

4.  Thereafter, the RO should then 
readjudicate the veteran's claim for an 
increased evaluation for post-operative 
residuals of an excision of histiocytoma 
on the right hip, to include a scar, 
stemming from the 1957 excision of 
histiocytoma.  In evaluating the severity 
of the veteran's service-connected 
disability, the RO should consider all 
applicable rating codes and 38 C.F.R. 
§ 4.40, 4.45, 4.59 (1999), as applicable.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 

The purpose of this REMAND is to ensure due process of law 
and to clarify matters of medical complexity.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



